Citation Nr: 0002060	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-06 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran served in active service from May 1951 
to April 1953. 


FINDINGS OF FACT

1.  The veteran has presented a claim for service connection 
for hearing loss that is plausible, or meritorious on its own 
or capable of substantiation. 

2.  There is no competent medical evidence that indicates the 
veteran currently has tinnitus. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  

2.  The veteran's claim of entitlement to service connection 
for tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the National 
Personnel Records Center (NPRC), in response to a VA request 
for the veteran's service records, reported that the 
veteran's records may have been destroyed in the fire at the 
Records Center in 1973.  All searches for alternative sources 
or records were fruitless, including March and April 1998 
searches for sick and morning reports, which yielded negative 
results.  The Board finds that the RO has undertaken all 
possible development to obtain the veteran's service medical 
records.  While the absence of the veteran's service medical 
records is clearly not helpful to the veteran's claims, the 
absence of those records would not preclude a grant of 
service connection.

I.  The Applicable Law.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1999).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999).  

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for the claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumption period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or during any applicable presumption period, if 
continuity of symptomatology is demonstrated thereafter, and 
if competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  Thus, the claimant is required to establish a nexus 
between the claimed disability and his/her active military 
service, even if a continuity of symptomatology has been 
established under 38 C.F.R. § 3.303(b).  See Clyburn v. West, 
12 Vet. App. 296 (1999) (distinguishing the factual 
circumstances in Falzone v. Brown, 8 Vet. App. 398 (1995), 
and Hampton v. Gober, 10 Vet. App. 481 (1997)).

II.  Bilateral Hearing Loss.

Before service connection may be granted for hearing loss, 
the loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).  

However, in Hensley v. Brown, 5 Vet. App. 155 (1993), the 
Court stated that 38 C.F.R. § 3.385, does not preclude 
service connection for a current hearing disability where 
hearing was within normal limits on audiometric testing at 
separation from service. Id. at 159.  The Court explained 
that, when audiometric test results at the veteran's 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
the veteran may nevertheless establish service connection for 
a current hearing disability by submitting competent evidence 
that the current disability is causally related to service. 
Id. at 160.  The Court cited with approval a medical text, 
which states that the threshold for normal hearing is zero 
decibels to 20 decibels and higher threshold levels indicate 
some degree of hearing loss.  Id. At 157.

In addition, combat veterans are afforded special 
consideration and are given the benefit of the doubt in 
disability cases under 38 U.S.C.A. § 1154(b); see also 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Under this 
rule, satisfactory non-expert, or "lay" evidence that a 
disease or injury was incurred in combat will be accepted as 
sufficient proof of service connection if it is consistent 
with the circumstances, conditions or hardships of such 
service, even absent official record of such incurrence. 
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) 
(1999).

However, the special consideration given to combat veterans, 
when applicable, only deals with the question of whether a 
particular disease or injury was incurred in or aggravated by 
service.  These provisions do not address the other two 
elements required for a service-connected disability, namely 
a current diagnosis and a nexus to service.  Both of these 
elements generally require competent medical expertise. See 
Caluza v. Brown, 7 Vet. App. 498 (1995); Fluker v. Brown, 5 
Vet. App. 296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 
214 (1993); Cox v. Brown, 5 Vet. App. 93, 95 (1993); 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Clarkson v. 
Brown, 4 Vet. App. 565, 567 (1993). 

With respect to the veteran's combat status, the Board 
acknowledges the statements by the veteran, his wife and his 
representative in various correspondence to the RO and during 
the October 5, 1998, appeal hearing at the RO indicating 
that, during his active service in Korea, the veteran was a 
60 and 81 mm mortar gunner and squat leader and was engaged 
in combat against the enemy.  These statements are verified 
by the veteran's DD Form 214 and DA Form 493 which indicate 
the veteran was awarded the Combat Infantryman Badge (CIB) 
during his period of service, as well as that he served in 
the Army's infantry.  As such, the Board finds the veteran 
engaged in combat with the enemy during his period of active 
service, and thus, the veteran's lay testimony or statement 
is accepted as conclusive evidence that the veteran sustained 
acoustic trauma while in combat.  However, the veteran must 
still show, via competent medical evidence, that he currently 
suffers from a hearing disability, and that there is a nexus 
between his current hearing disability and his period of 
service.

With respect to the evidence of record, medical records from 
the Kansas City VA Medical Center (VAMC) dated from February 
1998 to January 1999 describe the treatment the veteran 
received for various health problems, including a decrease in 
hearing acuity.  Specifically, August 1997 notations indicate 
the veteran showed, upon audiological examination, mild to 
profound bilateral sensorineural hearing loss beginning at 
250 Hertz.  May 1998 notations show he had mild to severe 
bilateral hearing loss at low to high frequencies.

In addition, records from Jane L. Thebo, M.D., from the 
Hearing Associates, Inc., contain a January 1985 audiological 
examination report which shows the veteran's pure tone 
thresholds, in decibels, for the left ear were 35, 37, 45, 
95, 95, and for the right ear were 30, 30, 30, 60, 62, both 
measured at 500, 1000, 3000, 2000, and 4000 Hertz, 
respectively.  Furthermore, a December 1987 audiological 
examination report reveals his pure tone thresholds, in 
decibels, for the left ear were 40, 42, 62, 95, 100, and for 
the right ear were 30, 35, 45, 65, 65, both measured at 500, 
1000, 3000, 2000, and 4000 Hertz; his speech discrimination 
was 76 percent for the left ear, and 80 percent for the right 
ear.

Lastly, the record contains a May 1998 written statement from 
Willard Ball certifying the veteran's hearing was impaired 
during the time they served together in Korea.  Moreover, 
during the October 1998 appeal hearing at the RO, the veteran 
and his wife, who has been married to him since March 1951, 
testified the veteran's hearing ability was normal prior to 
his service, but that it decreased substantially after his 
discharge from the service.  As well, the veteran's wife 
testified that, after the veteran's discharge, they spoke in 
sign language while working at their farm due to the 
distances involved in farm work and due to his substantial 
decrease in hearing ability.  

Thus, after a review of the veteran's case, the Board finds 
that the evidence, as set forth above, provide sufficient 
evidence to establish a claim that is plausible or capable of 
substantiation.  Specifically, the Board finds that the 
medical records from the Hearing Associates establish the 
veteran currently suffers from a hearing disability which 
meets the requirements of 38 C.F.R. § 3.385 (1999).  In 
addition, given that the veteran is a combat veteran, his 
testimony is sufficient to establish he sustained acoustic 
trauma while in combat.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d) (1999).  Furthermore, the statements 
from Willard Ball and the veteran's wife are sufficient to 
establish a continuity of symptomatology, as required under 
38 C.F.R. § 3.303(b) and given, in part, the absence of 
service medical records, and in light of the remaining 
record, the Board finds that the continuity of symptomatology 
has adequately been related to the veteran's military 
service.  The Board also notes, parenthetically, that it 
appears that the RO denied this claim on the merits, also 
presumably finding the claim to be well grounded.

Based on the foregoing, the Board finds the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
However, as the Board deems that additional development is 
necessary prior to final adjudication on the merits, the 
veteran's claim is remanded to the RO for such development.

III.  Tinnitus.

With respect to the evidence of record, the evidence includes 
medical records from the Kansas City VAMC dated from February 
1998 to January 1999; records from Jane L. Thebo, M.A., from 
the Hearing Associates, Inc.; and medical records from 
various private health care providers including, but not 
limited to, Dr. McDonald, Dr. G. Wong, the Cameron Community 
Hospital, and Midwest Pulmonary Consultants.  These records 
describe the treatment the veteran received for various 
health problems; however, they do not contain any evidence 
that the veteran is presently diagnosed with tinnitus. 

Thus, after a review of the claims file, the Board finds that 
the veteran has not submitted objective medical evidence 
showing that he currently has tinnitus, which is related to 
his period of service.  Specifically, he has failed to 
satisfy an essential element necessary to well ground his 
claim, which is the existence of a disability of service 
origin.  A well-grounded claim must be supported by evidence, 
not merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Thus, in the absence of competent medical 
evidence to support the claim of service connection for 
tinnitus, the Board can only conclude that the veteran has 
not presented evidence sufficient to justify a belief by a 
fair and impartial individual that his claim is well 
grounded, and the claim will be denied on that basis.  See 
38 U.S.C.A. § 5107(a).

In arriving at this conclusion, the Board took into 
considerations the various statements by the veteran, his 
wife and his representative that the veteran has tinnitus 
related to service.  However, while the Board acknowledges 
the sincerity of these statements, the Board notes that the 
veteran, his wife and his representative are laypersons and, 
as such, are not qualified to offer a medical opinion 
regarding the existence of a disability or as to the etiology 
of any such disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); see also Heuer v. Brown, 7 Vet. App. 
379, 384 (1995) (citing Grottveit, supra, in which the Court 
held that a veteran does not meet the burden of presenting 
evidence of a well-grounded claim where the determinative 
issue involves medical causation and the veteran presents 
only lay testimony by persons not competent to offer such 
medical opinions).

Moreover, as the veteran has failed to meet his initial 
burden of submitting evidence which would well ground his 
claim of service connection for tinnitus, the VA is under no 
duty to assist the veteran in developing the facts pertinent 
to the claim.  See Epps v. Gober, 126 F. 3d 1464, 1468 
(1997).  Giving the benefit of the doubt to a claimant does 
not relieve the claimant of carrying the burden of 
establishing a "well grounded" claim, and thus, there is 
nothing in the text of section 5107 to suggest that the VA 
has a duty to assist the claimant until he or she meets his 
or her burden of establishing a "well grounded" claim.  See 
38 U.S.C.A. § 5107(a) (West 1991); see also Epps, supra.  The 
Board is not aware of any circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim on 
appeal "plausible".  See generally McKnight v. Gober, 131 
F.3d 1483, 1484-5 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well-grounded 
claim of service connection for tinnitus, and the reasons for 
which his claim failed.  See Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1995).


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is well grounded; the appeal is granted to this 
extent only.

Evidence of a well-grounded claim not having been submitted, 
service connection for tinnitus is denied.


REMAND

Having found that the veteran's claim of service connection 
for bilateral hearing loss is well grounded, the Board next 
must determine whether the duty to assist has been met by the 
Board before reaching the merits of the veteran's claim.  See 
38 U.S.C.A. § 5107(a).  Based on a review of the record, 
however, the Board finds that further development of the 
veteran's claim is necessary prior to final adjudication and 
that the claim must be remanded to the RO for such 
development.  

Once the claimant has established that he or she has a well-
grounded claim, section 5107(a) of the U.S. Code requires the 
VA to assist a claimant in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F. 3d 1464 (1997).  More importantly, the law is clear 
that, after a claim is determined to be well grounded, the 
veteran may be considered for a VA examination, pursuant to 
38 C.F.R. § 3.326 (1999); see Slater v. Brown, 9 Vet. App. 
240, 244 (1996).  

In this case, it is not clear that a medical opinion 
regarding the etiology of the veteran's hearing disability, 
based on a review of all of the evidence of record, has been 
requested.  The Board notes that only medical evidence may be 
considered to support Board findings.  If the medical 
evidence of record is insufficient, or, in the opinion of the 
Board, of doubtful weight or credibility, the Board is always 
free to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  However, it is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, because 
the veteran has presented evidence in this case, with a 
possible nexus between his current hearing disability and his 
military service, and in order to afford the veteran due 
process of law, additional development of the record is 
necessary prior to a review of the merits of the veteran's 
claim.  

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  The RO should schedule the veteran 
for a VA examination in the appropriate 
specialty to determine the nature, extent 
and etiology of any current hearing 
disability.  All indicated studies should 
be performed, and the claims folder must 
be made available to the examiner for 
review.  Based upon the examination 
results, a review of the claims folder, 
and consideration of the veteran's 
medical history, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that any currently 
diagnosed hearing disability is related 
to his military service.  The examiner 
must include the complete rationale for 
all opinions and conclusions expressed. 

2.  Thereafter, after ensuring that the 
directives of this remand have been fully 
satisfied, the RO should readjudicate the 
issue of service connection for bilateral 
hearing loss.  In making its 
determination, the RO should review all 
the relevant evidence in the claims file.  
If the determination remains unfavorable 
to the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide an opportunity to respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 



